TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00123-CV



   James Allred; Wholearth Organic Composting, L.L.C.; Target Brush and Grinding,
        L.L.C.; JOH Investments, Ltd.; and JOH Associates, L.L.C., Appellants

                                                 v.

                           Howard Hale and Cheryl Hale, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. GN600106, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               The parties have filed an agreed motion to withdraw oral argument and abate this

appeal. The parties have informed us that they are in the process of settling this matter and have

asked for an abatement to focus on the settlement negotiations. We grant the motion and abate the

appeal until October 23, 2006. If the parties have not filed an agreed motion to dismiss this appeal

by that date, they should advise the court of the status of the settlement proceedings.



Before Chief Justice Law, Justices Patterson and Puryear

Filed: September 20, 2006